      Case 7:17-cv-09890-NSR-LMS Document 120 Filed 06/03/19 Page 1 of 1




                                            June 3, 2019

Via ECF
Honorable Lisa Margaret Smith
United States Magistrate Judge
U.S. District Court Southern District of New York
United States Courthouse
300 Quarropas Street
White Plains, NY 10601

       Re:     Estrada et al. v. Kingsbridge Marketplace Corp. et al.
               S.D.N.Y. Civil Action No.: 17-cv-09890 (NSR) (LMS)

Dear Judge Smith:

        This Firm represents the Defendants in the above-referenced matter. We write with
consent of Plaintiffs’ counsel to request an adjournment of the issue regarding break fees for
Plaintiff Luisangela Duarte’s May 7, 2019, deposition. The Parties have conferred and decided
to adjourn the issue until the conclusion of all depositions, at which point the Parties will revive
the issue, if necessary. This is the first request for adjournment of this issue.

       Thank you for Your Honor’s consideration of this matter.

                                              Respectfully submitted,

                                              /s/ Michael Yim

                                              Michael Yim

cc:    Counsel for Plaintiffs (Via ECF Only)
